ON REHEARING.
Upon rehearing the question of jurisdiction for this appeal has been carefully reconsidered; but we are unable to change the decision that there is no jurisdiction for the appeal.
Feely’s attorney seems to admit that if the litigation is not one between Feely and Bryan, .there is no jurisdiction, and he therefore seeks to sustain the position that the contest is only between them, not one between the creditors of Bryan; and as- • suming this premise he would apply the ordinary rule between plaintiff and defendant in money demand, in other words between Feely, creditor, and Bryan, debtor, and say that it is the amount claimed by a plaintiff creditor against a defendant debtor which gives jurisdiction, not what the plaintiff recovers. But this premise is not correct. This is not a suit between Feely and Bryan. Bryan makes no contention against Feely; there is no issue between them. The contest is purely one between conflicting creditors of Bryan. They fight for the bone. Some of those creditors levied executions on the chattels on which Feely claimed a mortgage, and he filed an injunction against those executions based on his mortgage, and those creditors answer and seek to defeat the mortgage, or at least defeat its preference of Feely’s debt and get their proportions. This shows it to be a litigation between creditors.
I think the authorities cited in the first opinion ample to deny jurisdiction; but I will add some further ones. A boat of the B. & O. B. E. Co. collided with a barge, and the owners of the barge and its cargo sued the boat, and one sum was decreed the owner of the barge, another to the owner of the cargo. The court held that the owner of the boat could not add th’e two recoveries for jurisdiction. Ex parte B. & O. Co., 106 U. S. 5. The distinction between cases where there may and may not be aggregation of sums for jurisdiction is drawn in that case. Suppose any one of the creditors in this case had been denied his debt. He could not appeal. Neither could his adversary. The right ought to be mutual. 2 Cyc. 566; Tupper v. Wise, 110 U. S. 398; Hawley v. Fairbanks, 108 Id. 544.
*594In 2 Cyc. 569., we find that Where several claim under the «ame title, the validity of which title is necessarily involved, "the appellate court will have jurisdiction, notwithstanding the .individual claim of no one of the plaintiff’s exceed the juris--dietional amount, if the whole amount involved is sufficient.” 'That does not apply in this case. That is where.the plaintiffs ■under a common or collective right sue, as in the case of dis-tributees suing for their portion of the personal estate of a •decedent. Shield v. Thomas, 17 Howard 3. Where there is-'.a common demand by several by one and the same title, and the sum recovered goes according to their several rights in distribution, and the adverse party is not interested in the distribution, that is the case. But does that apply to a case where •different persons are claiming different debts on different .grounds, each of them being adverse to the party on a several .ground? “Where several plaintiffs claim under the same title, .and the determination of the cause involves the validity of that title, and the whole amount exceeds $5,000.00, this court has .jurisdiction, as to all such plaintiffs, though the claim of none ■exceeds $5,000.00; but where the matters in dispute are separate and distinct, and are joined in one suit for convenience •or economy, the rule is the reverse as to claims not exceeding $5,000.00.” N. O. Pacific v. Parker, 143 U. S. 42. In the case of preferences our statute, for convenience and economy to end •all claims in one suit, allows different creditors to use one suit for relief, however diverse their claims may be; but that is matter of remedy, and does not show that they claim under one and the same title. In this case the debts were separate, not born of and supported by a common title. The creditors claimed against and over Feely’s mortgage. That mortgage did not originate or sustain their rights. And does not Fleshman v. Fleshman, 34 W. Va. 342, stand contrary to the above citation from 2 Cyc.?
In this case each creditor’s debt aggrieved Feely only to its amount, and that too separately; each creditor took from the fund only his amount. Feely does lose more than a hundred dollars. So does the judgment debtor lose his land when divers judgments, each under one hundred dollars, are decreed against it. So the party charged to be a fraudulent vendee. He could not aggregate the debts decreed against him. If he has an appeal it is not on account of amount, but because the case in*595volves title to land. If there be a suit to annul a fraudulent 'conveyance and divers debts are decreed, and one creditor appeals and succeeds in reversal, it does not effect the decree as to other creditors not appealing, because they are separate debts. In this case the sums decreed to the creditors were not decreed ■collectively, or because of a common right. Some cases may be found to the contrary. We do not see that Hix v. Roanoke, 94 Va. 741, is. That was an appeal by a trustee representing a fund. The -whole was in him, though afterwards to be distributed. Freeman v. Dawson, 110 U. S. 264. The case of Winchester v. Colfelt, 27 Grat. 690, adds the amounts decreed against the ■debtor for jurisdiction; but in the later case of Williams v. Clark, 93 Va. 690, the opinion, whilst following that case, condemns it as unsound and approves Schwed v. Smith, 106 IJ. S. 188, cited in the first opinion.

Dismissed.